                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

TOMMY HANDY
ADC #078350                                                                     PETITIONER

v.                              Case No. 5-17-cv-00046-KGB

WENDY KELLEY, Director
Arkansas Department of Correction                                              RESPONDENT

                                        JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that

petitioner Tommy Handy’s petition is dismissed with prejudice. The relief sought is denied.

       So adjudged this 30th day of October, 2018.




                                                Kristine G. Baker
                                                United States District Judge
